Citation Nr: 1342718	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hypertension.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to December 2003 and from February 2010 to July 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Offices (ROs).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the issue on appeal.  

The Veteran's service-connected hypertension must be reexamined to reassess the current severity.  During the pendency of the appeal, the Veteran was afforded a VA examination for his hypertension in July 2011, which was approximately 2 1/2 years ago.  This passage of time initially raises the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  However, the Board observes that the passage of time alone does not trigger the need for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.") 

In this case, however, the Board observes that the Veteran's contentions appear to indicate a worsening of the service-connected hypertension.   In a March 2012 statement, the Veteran explained that although his physician has prescribed stronger medications to keep his hypertension under control, he admitted to having "dangerous blood pressure spikes" when he encounters stressful situations and normal daily activities.  

The Board emphasizes that the current evidence of record does not adequately reveal the present state of the Veteran's hypertension.  The Board finds, therefore, that a reexamination of the disability is necessary to ascertain the current severity of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, the RO must clarify the Veteran's representation in this matter.  A copy of the rating decision on appeal and the January 2003 statement of the case (SOC) were sent to the Disabled American Veterans (DAV), and DAV submitted the notice of disagreement (NOD) on the Veteran's behalf.  See the January 2012 NOD.  However, there is no VA Form 21-22a, Appointment of Individual as Claimant's Representative, of record.  The Board notes, however, that the Veteran's original claims folder was lost and a rebuilt folder was created.  

Finally, the Virtual VA paperless claims processing system reflects that additional records have been added to the appeal since the last supplemental statement of the case (SSOC) dated August 2013.  These records include VA medical records from June 2012 to November 2013, which are relevant to the Veteran's current claim.  The record does not contain a waiver of RO jurisdiction with regard to these records, and on remand, all evidence received since the January 2013 SOC must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation (i.e., VA Form 21-22 or VA Form 21-22a) concerning such representation should be associated with the claims file.  Should the Veteran obtain representation in this appeal, allow the appointed representative an opportunity to review the Veteran's claims folder, and to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or any other evidence or argument in support of the Veteran's claim.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file.  

2.  Schedule a VA compensation examination to determine the current level of severity of the Veteran's hypertension.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104 Diagnostic Code 7101 (2012).

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected hypertension.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Readjudicate the claim currently on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a SSOC and given the opportunity to respond thereto.  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence added to the claims file since the August 2013 SSOC and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


